Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 1 of 15 PageID #: 162

                                                                                         FILED
                                                                                         CLERK
 UNITED STATES DISTRICT COURT                                                 1:57 pm, Jun 04, 2020
 EASTERN DISTRICT OF NEW YORK
                                                                                 U.S. DISTRICT COURT
 ---------------------------------------------------------------X
                                                                            EASTERN DISTRICT OF NEW YORK
                                                                                 LONG ISLAND OFFICE
 ELIJAH SCHIMKEWITSCH,

                                    Plaintiff,                         MEMORANDUM &
         -against-                                                     ORDER
                                                                       CV 19-5199 (GRB)(AYS)
 NEW YORK INSTITUTE OF TECHNOLOGY,

                                     Defendant.
 ---------------------------------------------------------------X
 GARY R. BROWN, United States District Judge:

         In this action, plaintiff Elijah Schimkewitsch, a former student who was expelled from

 the Physician Assistant program operated by defendant New York Institute of Technology

 (“defendant” or “NYIT”), alleges that his expulsion resulted from actionable discrimination

 based on gender, national origin, and perceived and actual disability. Compl. ¶¶ 67-81, Docket

 Entry (“DE”) 1. Additionally, he asserts several contractual-type claims arising from his

 expulsion, including the loss of tuition payments. Id. at ¶¶ 82-92. Before the Court is a motion

 to dismiss all causes of action by defendant, for failure to state a claim under Federal Rule of

 Civil Procedure 12(b)(6). DE 11. For the reasons set forth herein, defendant’s motion is

 granted in part and denied in part, to wit: plaintiff’s discrimination claims of gender, national

 origin, actual disability and retaliation are dismissed without prejudice, while the breach of

 contract, unjust enrichment and quantum meruit and all claims under the New York City Human

 Rights Law (“NYCHRL”) and Nassau County Human Rights Law are dismissed with prejudice.

 Defendant’s motion is denied as to the claims of perceived disability.




                                                         1
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 2 of 15 PageID #: 163



                                          BACKGROUND

        On September 11, 2019, plaintiff commenced this action by filing a complaint. DE 1. At

 all times relevant herein, plaintiff was a 25-year-old student in NYIT’s Physician Assistant

 program suffering from an anxiety disorder, which may have been undiagnosed until the events

 described herein. Compl. ¶ 7. The following pertinent facts are taken from plaintiff’s complaint

 and are assumed to be true for purposes of this motion and are construed in the light most

 favorable to plaintiff, the non-moving party:



        1. National Origin Allegations

        During an epidemiology class, part of the course of study in the subject Physician

 Assistant program, the professor, Dr. David Jackson, asked students if anyone had been born

 outside of the United States. Id. at ¶¶ 13-14. Plaintiff identified himself as a “first-generation

 Ukranian [sic].” Id. at ¶ 15. The complaint conclusorily asserts that from that moment forward,

 Dr. Jackson and other faculty and administration members started treating him “worse than other

 students,” including making a remark that “Russians do not believe in modern medicine.” Id. at

 ¶¶ 15-16. One example provided of the alleged mistreatment of plaintiff arises from his appeal

 of a grade of B+ in an unidentified course (though seemingly not the epidemiology class) in

 which his average was 0.1% below the standard for an A, which appeal was “summarily denied.”

 Id. at ¶¶ 18-19. That denial was not by Dr. Jackson, but rather by the chairperson of the

 program. Id. The complaint provides no factual link between the revelation of plaintiff’s

 Ukrainian heritage and the denial of his grade appeal.




                                                   2
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 3 of 15 PageID #: 164



        2. Gender Discrimination Allegations

        Plaintiff claims that he suffered gender discrimination following a Title IX investigation

 of plaintiff arising from an undescribed classroom “interaction” between plaintiff and a female

 student, which investigation seemingly cleared plaintiff of wrongdoing. Id. at ¶¶ 20-22.

 Plaintiff alleges that female students comprised 85% of the NYIT Physician Assistant program,

 and that those students were permitted to violate NYIT’s handbook policies, while rigid

 adherence was expected of him, because he was male. Id. at ¶¶ 24-28. The complaint states that

 (1) a female student received a higher grade in a class than plaintiff, though plaintiff had a higher

 average; (2) the dress code was applied more leniently to female students than male students; and

 (3) female students could be absent from class with impunity, while he was disciplined for a

 single absence. Id. at ¶¶ 28-31. Plaintiff further claim that the lack of gender diversity in the

 program demonstrates a “disparate impact” on male students. Id. at ¶ 32.



        3. Disability and Perceived Disability Allegations

        Apparently, as a result of the above-described grade appeal, plaintiff was summoned via

 email to a meeting with the program chairperson, an email which, because he was attending a

 lecture, plaintiff did not read until he arrived at home. Id. at ¶¶ 33-34. The following day, the

 chairperson advised plaintiff that he would be required to appear before the Academic Standing

 Committee (“ASC”) to “discuss professionalism,” apparently based on his failure to appear at the

 meeting following the email invitation. Id. at ¶ 35. Following an ASC meeting in connection

 with the grade appeal, Dr. Jackson advised plaintiff that he “should get psychiatric counseling or

 executive coaching.” Id. at ¶ 36.




                                                   3
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 4 of 15 PageID #: 165



        In or around November 2017, plaintiff missed a single, unidentified class, and was

 summoned before the ASC, which procedure allegedly violated Student Handbook policies. Id.

 at ¶ 40. He was placed on probation and told that if he missed another class, expulsion would

 follow. Id. at ¶ 41. In July through August 2018, he completed a clinical rotation at “Long

 Island Jewish Medical Center in Lake Success, New York.” Id. at ¶ 42. According to the

 complaint, following three days of 12-hour shifts, plaintiff was assigned to “work a 27-hour

 shift.” Id. at ¶ 43. During one of these shifts, plaintiff made a request of his team members,

 including his supervisor, to take a four-hour break to get some sleep. Id. at ¶ 44. After three

 hours had elapsed, he was awakened and directed to speak to “his preceptor,” who sent him

 home because he had taken the break. Id.

        The complaint further alleges that at a meeting on August 13, 2018, false accusations

 were presented (the complaint does not say by whom), suggesting that plaintiff had been sent

 home not because of his period of repose, but because he had engaged in behavior that “risked

 patient harm” by “intentionally adversely affecting the treatment of a patient.” Id. at ¶¶ 46-47.

 Few details are provided, yet plaintiff contends, in sum and substance, that the school failed to

 adequately investigate these charges. Id. at ¶ 47. He was removed from the clinical clerkship

 and, on September 3, 2018, placed on emergency suspension. Id. at ¶¶ 48-49.

        Defendant required plaintiff to obtain a psychiatric clearance before returning to school,

 so he met with a school-affiliated psychiatrist who diagnosed plaintiff as suffering from an

 anxiety disorder. Id. at ¶¶ 49-50. Plaintiff reports that the psychiatrist, despite the diagnosis,

 found that plaintiff was fit to resume his academic studies. Id. at ¶ 53. In December 2018, NYIT

 “summarily dismissed” plaintiff from the program. Id. at ¶ 55.




                                                   4
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 5 of 15 PageID #: 166



         Plaintiff, who had completed a substantial portion of the program, paid significant tuition

 charges and incurred $ 92,400 in student debt. Id. at ¶ 59. He alleges that NYIT failed to engage

 in a dialogue with plaintiff or the psychiatrist to explore reasonable accommodations that would

 allow him to continue his studies and otherwise violated its policies. Id. at ¶¶ 61-63.

         Based on the allegations, the complaint purports to set forth claims of discrimination

 based upon disability, perceived disability, gender, ethnicity and retaliation, as well as claims

 sounding in breach of contract, unjust enrichment and quantum meruit, and seeks damages of $5

 million. Id. at ¶¶ 67-99.


                                         LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)); see also Denicolo v. Bd. of Educ. of City of New York, 328 F. Supp. 3d 204, 208

 (S.D.N.Y. 2018); Quadir v. New York State Dep’t of Labor, 39 F. Supp. 3d 528, 535 (S.D.N.Y.

 2014). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

 The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

 sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal

 citations omitted) (quoting Twombly, 550 U.S. at 556-57); see also Denicolo, 328 F. Supp. 3d at

 209. In applying this standard, the court must accept as true all well-pleaded factual allegations

 and draw all reasonable inferences in favor of the non-moving party, see Denicolo, 328 F. Supp.

 3d at 208; Quadir, 39 F. Supp. 3d at 535. Furthermore, the court should not credit “[t]hreadbare

 recitals of the elements of a cause of action” or “mere conclusory statements.” Iqbal, 556 U.S. at



                                                    5
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 6 of 15 PageID #: 167



 678; see also Quadir, 39 F. Supp. 3d at 536. Ultimately, the plaintiff’s allegations of fact “must

 be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 545.



                                             DISCUSSION

    1. National Origin and Gender Discrimination Claims

           Plaintiff asserts national origin and gender discrimination under the New York State

 Human Rights Law (“NYSHRL”), but not under federal law. Compl. ¶¶ 73-78. “New York

 Courts examine claims under [the NYSHRL] with the same analytical lens as corresponding

 Title VII-based claims.” Levy v. Legal Aid Soc’y, 408 F. Supp. 3d 209, 217 (E.D.N.Y. 2019)

 (citing Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007)); see also Motta v. Global Contract

 Servs., No. 15-CV-8555 (LGS), 15-CV-8892 (LGS), 2016 WL 2642229, at *2 (S.D.N.Y. May 4,

 2016). To survive a motion to dismiss in this context, “a plaintiff need only allege facts that

 plausibly support that the plaintiff is a member of a protected class, was qualified for the position

 he held, and suffered an adverse employment action that offers at least minimal support for the

 proposition that the employer was motivated by discriminatory intent.” Levy, 408 F. Supp. 3d at

 214 (citing Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir. 2015)). “To allege the

 requisite discriminatory intent, a plaintiff may allege ‘facts that directly show discrimination or

 facts that indirectly show discrimination by giving rise to a plausible inference of

 discrimination.’” Id. (citing Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 87 (2d Cir.

 2015)).

           A careful review of the plaintiff’s complaint reveals only skeletal allegations in support

 of national origin and gender discrimination claims. Plaintiff’s national origin claim appears to

 emanate from his revelation in response to a class-wide question by a professor that he was born




                                                    6
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 7 of 15 PageID #: 168



 in Ukraine, and a private discussion in which that professor commented negatively concerning

 the “Russian” view of modern medicine. Compl. ¶¶ 13-16. The complaint attempts to spin these

 exchanges with a single professor into a wide-ranging effort among the entire faculty and

 administration to discriminate against plaintiff based upon his national origin. But such “stray”

 remarks, particularly made by an individual not alleged to be a decisionmaker regarding

 plaintiff’s expulsion, cannot, without more, support a discrimination claim. See, e.g., Luka v.

 Bard Coll., 263 F. Supp. 3d 478, 487 (S.D.N.Y. 2017) (“Isolated comments, while potentially

 offensive, do not lead to an inference of discriminatory intent.”). Given the paucity of facts, one

 cannot view this claim as rising above the level of mere speculation, particularly viewed in light

 of plaintiff’s concurrent claims of gender and disability discrimination.

        Plaintiff’s gender discrimination claim fares only marginally better. Plaintiff asserts both

 disparate treatment and disparate impact theories of gender discrimination under NYSHRL.

 Compl. ¶¶ 73-76. As the Second Circuit explained,

        ‘Disparate treatment is the most easily understood type of discrimination. The
        [defendant] simply treats some people less favorably than others because of their race,
        color, religion or other protected characteristics. Proof of discriminatory motive is
        critical.’ Hazen Paper Co. v. Biggins, 507 U.S. 604, 609 (1993) (cleaned up).

        ‘Claims that stress disparate impact by contrast involve . . . practices that are facially
        neutral in their treatment of different groups but that in fact fall more harshly on one
        group than another and cannot be justified by business necessity.
        Proof of discriminatory motive is not required under a disparate-impact theory.” Id.
        (cleaned up).

 Brooklyn Ctr. for Psychotherapy, Inc. v. Philadelphia Indem. Ins. Co., 955 F.3d 305, 311 (2d

 Cir. 2020).

        As to disparate treatment, while the complaint alleges—in a general and conclusory

 fashion—that various policies are strictly enforced against male students while leniently

 administered as to female student, the details supporting such a claim are simply absent. Cf.



                                                   7
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 8 of 15 PageID #: 169



 Medina v. Waste Connections of New York, Inc., No. 19-CV-291 (RA), 2019 WL 3532048, at *7

 (S.D.N.Y. Aug. 2, 2019) (holding, in a race discrimination case, the allegation that plaintiff

 “was locked out of the company’s paycheck system for over two months, where as ‘none of the

 white employees had been locked out of the system” was “too general to support an inference of

 discriminatory intent.”); Stinnett v. Delta Air Lines, Inc., 278 F. Supp. 3d 599, 612 (E.D.N.Y.

 2017) (“Plaintiff alleges few facts to suggest a plausible inference of discriminatory motive.”).

 A single instance of plaintiff having a higher average than a female colleague but receiving a

 lower grade does not supply sufficient information to render this claim plausible, nor do the

 conclusory references to differential enforcement of dress code and attendance policies. Cf.

 Stinnett, 278 F. Supp. 3d at 612 (citing Vega, 801 F.3d at 87) (“Plaintiff’s allegations also do not

 demonstrate a ‘‘mosaic’ of intentional discrimination by identifying ‘bits and pieces of evidence’

 that together give rise to an inference of discrimination’ since she only alleges a single

 incident.’”).

         “The elements of a disparate impact claim are (1) a specific employment practice or

 policy, (2) a disparity between members and nonmembers of a protected class and (3) ‘a causal

 relationship between the two.’” Motta, 2016 WL 2642229, at *2 (citing Chin v. Port Auth. Of

 N.Y. & N.J., 685 F.3d 135, 151 (2d Cir. 2012)), aff’d, 675 F. App’x 98 (2d Cir. 2017); see also

 Barrett v. Forest Labs., Inc., 39 F. Supp. 3d 407, 428 (S.D.N.Y. 2014). “The facially-neutral

 ‘policy’ must be something more than an isolated incident.” Barrett, 39 F. Supp. 3d at 428.

         Plaintiff attempts to salvage the gender discrimination claims by invoking the fact that

 85% of the students in the program are female. This figure, standing alone, raises more

 questions than it answers. Moreover, plaintiff’s suggestion that the student body’s composition




                                                   8
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 9 of 15 PageID #: 170



 fails to reflect the larger population does not, even with conclusory statements of disparate

 impact, support the kinds of claims raised here. As one court held:

        In order to establish a prima facie case of disparate impact, it is not enough for a plaintiff
        simply to allege that there is a “bottom line” racial imbalance in the workplace.
        Connecticut v. Teal, 457 U.S. 440, 450-51 (1982). Instead, a plaintiff must identify a
        facially neutral employment policy or practice of the employer that has a significant
        disparate impact on a protected class. See Griggs v. Duke Power Co., 401 U.S. 424, 430-
        32 (1971); Brown v. Coach Stores, Inc., 163 F.3d 706, 712 (2d Cir. 1998); Kulkarni v.
        City Univ. of New York, No. 01 Civ. 10628 (DLC), 2002 WL 1315596, at *1 (S.D.N.Y.
        June 14, 2002).

 Tucker v. Gonzales, No. 03-CIV-3106 (LTS)(FM), 2005 WL 2385844, at *5 (S.D.N.Y. Sept. 27,

 2005). Plaintiff has entirely failed to identify a significant disparate impact of a facially neutral

 policy. Thus, the gender discrimination claims must be dismissed.



    2. Disability and Perceived Disability

        To state a claim for disability discrimination under the ADA, a plaintiff must properly

 allege that: “(1) the defendant is covered by the ADA; (2) plaintiff suffers from or is regarded as

 suffering from a disability within the meaning of the ADA; (3) plaintiff was qualified to perform

 the essential functions of the job, with or without reasonable accommodation; and (4) plaintiff

 suffered an adverse employment action because of [her] disability or perceived disability.” Dass

 v. City Univ. of New York, No. 18-CV-11325 (VSB), 2020 WL 1922689, at *7 (S.D.N.Y. Apr.

 21, 2020).

        “To determine whether or not a plaintiff suffers from a disability, the Supreme Court

 compels district courts to follow a three-step process to conclude: ‘(1) whether plaintiff had an

 impairment; (2) whether the impairment affected a ‘major life activity’ within the meaning of the

 ADA; and (3) whether that major life activity was substantially limited by the impairment.’”

 Laface v. E. Suffolk Boces, 349 F. Supp. 3d 126, 145 (E.D.N.Y. 2018), reconsideration denied,



                                                   9
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 10 of 15 PageID #: 171



  2019 WL 1433095 (E.D.N.Y. Mar. 29, 2019). “[C]ourts have been careful to distinguish

  impairments which merely affect major life activities from those that substantially limit those

  activities.” Ryan v. Grae & Rybicki, P.C., 135 F.3d 867, 870 (2d Cir. 1998) (emphasis original);

  see also Gray v. Licon-Vitale, No. 3:19-CV-1291 (MPS), 2020 WL 1532307, at *4 (D. Conn.

  Mar. 31, 2020) (citing Troeger v. Ellenville Cent. Sch. Dist., 523 F. App’x 848, 852 (2d Cir.

  2013); Ryan, 135 F.3d at 870); Laface, 349 F. Supp. 3d at 147 (quoting Ryan, 135 F.3d at 870).

         Defendant correctly argues, on this motion, that the allegations are insufficient to suggest

  that plaintiff suffered from an actionable disability, to wit: one that substantially limits a major

  life activity. While anxiety disorder could, depending on its manifestation, constitute a disability

  under the statute, the allegations here do not meet the standard. Cf. Ryan, 135 F.3d at 872

  (“Because the determination whether an impairment ‘substantially limits’ a major life activity is

  fact specific, our decision does not mean that colitis may never impose such a limitation.”). In

  fact, while plaintiff argues that his anxiety disorder (which appears to have been undiagnosed

  before the events described in the complaint) interferes with his ability to pursue educational

  studies (with or without some unidentified accommodation), the allegations plainly undermine

  this assertion. See, e.g., Compl. ¶ 53 (psychiatrist certified that diagnosis did not impact ability

  to participate in program), id. at ¶ 56 (plaintiff maintained 3.5 GPA in program).

         However, whether plaintiff suffered discrimination based upon a perceived disability is,

  on these allegations, another matter. A person is “regarded as having” an impairment if he or she

  “‘establishes that he or she has been subjected to an action prohibited under [the ADA] because

  of an actual or perceived physical or mental impairment whether or not the impairment limits or

  is perceived to limit a major life activity.’ ” Laface, 349 F. Supp. 3d at 147; see also 42 U.S.C. §

  12102(1)(C) & (3). “This inquiry ‘turns on the employer’s perception of the employee and is




                                                    10
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 11 of 15 PageID #: 172



  therefore a question of intent, not whether the employee has a disability.’” Laface, 349 F. Supp.

  3d at 147 (citation omitted).

          The allegations, assumed to be true for the purposes of this motion, include the following:

  after the conclusion of a committee meeting, a professor advised plaintiff to get “psychological

  counseling or executive coaching.” Compl. ¶ 36. In a vacuum, such advice, particularly

  modified by the “executive coaching”—a common practice in professional settings—would not

  support the claim. But subsequent events, such as (1) plaintiff’s “emergency suspension” by

  which defendant required plaintiff to obtain a “psychiatric clearance,” (2) the subsequent

  diagnosis of plaintiff by a psychiatrist associated with the defendant modified by a representation

  that he was fit to return to school and (3) his expulsion, allegedly in violation of school policies,

  taken together, are sufficient to support the claim of discrimination based upon a perceived

  disability at this early juncture.



      3. Retaliation Claim

          To state a claim for retaliation under the ADA, the Rehabilitation Act, or the NYSHRL,

  Plaintiff’s pleading must plausibly suggest that: “[i][ ]he engaged in protected activity, [ii] the

  [defendant] was aware of this activity, [iii] [ ] he was subjected to an adverse [ ] action, and [iv] a

  causal connection existed between the alleged adverse [ ]action and [his] protected activity.”

  Warmin v. New York City Dep’t of Educ., No. 16 CIV. 8044 (KPF), 2019 WL 3409900, at *7

  (S.D.N.Y. July 29, 2019) (citing McGuire-Welch v. House of the Good Shepherd, 720 F. App’x

  58, 62 (2d Cir. 2018); Weixel v. Bd. of Educ. of City of N.Y., 287 F.3d 138, 148 (2d Cir. 2002)).

  Plaintiff need not allege a disability to sustain a retaliation claim. Kelly v. New York Office of




                                                    11
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 12 of 15 PageID #: 173



  Mental Health, 200 F. Supp. 3d 378, 403 (E.D.N.Y. 2016); see also Seitz, 2019 WL 4805257, at

  *14.

          Here, plaintiff entirely fails to identify any protected activity in which he engaged. Thus,

  the retaliation claim cannot withstand the motion to dismiss.



      4. Contract and Related Claims

          NYIT moves for dismissal of plaintiff’s breach of contract, unjust enrichment and

  incongruous quantum meruit claims, asserting that the appropriate legal vehicle for such claims

  is an Article 78 proceeding. Under state law, special consideration applies to such actions when

  brought against an educational institution. “While decisions of academic institutions are not

  immune from judicial scrutiny, review should be restricted to special proceedings under CPLR

  Article 78,” as opposed to a contract or quasi-contractual claim. Keles v. Trustees of Columbia

  Univ. in City of N.Y., 903 N.Y.S.2d 18, 18 (1st Dep’t 2010); see also Papaspiridakos v. Educ.

  Affiliates, Inc., 580 F.. App’x. 17, 18 (2d Cir. 2014) (“‘[I]nternal administrative and academic

  determinations [. . .] are redressable, if at all, in an Article 78 proceeding, not a plenary

  action.’”). Where, as here, the complaint seeks “review of a variety of academic decisions at [a]

  private educational institutions [ ] including: grading disputes, dismissals, expulsions,

  suspensions, and decisions regarding whether a student has fulfilled the requirements for

  graduation,” under state law such review “has been limited to Article 78 proceedings,” Ansari v.

  New York Univ., No. 96-cv-5280 (MBM), 1997 WL 257473, at *2 (S.D.N.Y. May 16, 1997).

          As one court held:

          The nature of the relief sought is key to determining whether Article 78 applies.
          In Gally, a former dental student brought a lawsuit against a dental school, asserting
          breach of contract and constructive discharge from the dental school. 22 F. Supp. 2d at
          204. The district court rejected the argument that the dental student’s suit had to be



                                                    12
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 13 of 15 PageID #: 174



         brought in an Article 78 proceeding because the dental student sought “neither to compel
         nor to prohibit any action by defendants,” and instead sought “monetary damages for
         injuries allegedly suffered as a result of defendants’ breach of its contractual
         obligations.” Id. at 205. Similarly, in Papaspiridakos v. Education Affiliates, Inc., the
         district court concluded that a nursing student’s claims did not need to be brought in an
         Article 78 proceeding because the plaintiff did “not seek to compel any action by
         Defendant, and instead seeks monetary damages for breach of contract and deceptive
         business practices.” No. 10 CV 5628(RJD)(JO), 2013 WL 4899136, at *2 (E.D.N.Y.
         Sept. 11, 2013), aff’d, 580 Fed. Appx. 17 (2d Cir. 2014).

  Rolph v. Hobart & William Smith Colleges, 271 F. Supp. 3d 386, 404 (W.D.N.Y. 2017). Here,

  the complaint seeks a range of declaratory and injunctive relief, confirming that this action falls

  within the ambit of the Article 78 bar.



     5. Claims under the New York City and Nassau County Human Rights Law

         The claims asserted under the New York City Human Rights Law (“NYCHRL”) face an

  insurmountable hurdle: the NYCHRL applies only within the jurisdictional boundaries of New

  York City. Hoffman v. Parade Publications, 15 N.Y.3d 285, 289 (2010) (citing NYC Admin.

  Code § 8–101 (statute covers only “those who inhabit or are ‘persons in’ the City of New

  York”)). On this motion, plaintiff contends that the claim could survive as the “effects” of his

  expulsion impacted New York City. But it is difficult to see how: as set forth in the complaint,

  he resided on Long Island, the surgical residency from which he was discharged was in Lake

  Success, New York, and the situs of the school program was also located on Long Island.

  Counsel attempts to resuscitate this claim by asserting that part of a subsequent residency may

  have been in New York City. This contention does not find support within the four corners of

  the complaint, and seems, in any event, too speculative to sustain the charge. Therefore, the

  claim is dismissed.




                                                   13
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 14 of 15 PageID #: 175



          As to the Nassau County Human Right Law, defendant correctly argues that this statute

  does not provide for a private right of action. Kohutka v. Town of Hempstead, 994 F. Supp. 2d

  305, 331 (E.D.N.Y. 2014); Benedith v. Malverne Union Free Sch. Dist., 38 F. Supp. 3d 286, 311

  (E.D.N.Y. 2014). Plaintiff’s counsel offers no response. Thus, as to the Nassau County Human

  Right Law, the motion is granted as unopposed and on the merits.



      6. Leave to Amend

          “Rule 15 of the Federal Rules of Civil Procedure provides that leave to amend the

  pleadings should be freely given when justice so requires.” Edwards v. Thomson Reuters (Tax &

  Accounting) Inc., No. 19 CIV. 93 (ER), 2020 WL 2132348, at *5 (S.D.N.Y. May 5, 2020).

          Plaintiff seeks leave to replead claims subject to dismissal. Of course, under the case

  law, such leave should be freely given, and thus the discrimination claims subject to dismissal

  are dismissed without prejudice. Granting this application should not be viewed as aspirational,

  and plaintiff’s counsel is cautioned that repleading should be undertaken only if warranted by the

  available facts.




                                                  14
Case 2:19-cv-05199-GRB-AYS Document 21 Filed 06/04/20 Page 15 of 15 PageID #: 176



                                            CONCLUSION

         Based on the foregoing, defendant’s motion is granted in part and denied in part.

  Plaintiff’s discrimination claims of gender, national origin, actual disability and retaliation are

  dismissed without prejudice, while the breach of contract, unjust enrichment and quantum meruit

  and all claims under NYCHRL and Nassau County Human Rights Law are dismissed with

  prejudice. Defendant’s motion is denied as to the claims of perceived disability.



  SO ORDERED.

  Dated: Central Islip, New York
         June 4, 2020                                    /s/ Gary R. Brown
                                                         GARY R. BROWN
                                                         United States District Judge




                                                   15
